DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed September 16, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2016/0013144 A1) .


In regard to claim 1, Chen teaches a package 100, comprising:  a die 102, having an active surface and a rear surface opposite to the active surface; a plurality of conductive structures 122 surrounding the die 102, wherein the plurality of conductive structures 122 comprises elliptical columns having substantially straight sidewalls; an encapsulant 120 encapsulating the die 102 and the plurality of conductive structures 122, wherein the plurality of conductive structures 122 penetrates through the encapsulant 120; and a redistribution structure 112/114 over the active surface of the die 102 and the encapsulant 120, wherein the redistribution structure 112/114 is electrically connected to the die 102 and the plurality of conductive structures 122 (Figures 24 and 26, pages 7-8, paragraphs [0078]-[0091]).

In regard to claim 3, Chen teaches each of the elliptical columns (of 122) having a cross-section parallel to the rear surface of the die 102, and a ratio of a long-axis of the cross-section to a short-axis of the cross-section being greater than 1 and less than 8 (Figures 24 and 26, pages 7-8, paragraphs [0078]-[0091]).
In regard to claim 4, Chen teaches two opposite sides of the die 102 arranged along a first direction and another two opposite sides of the die 102 are arranged along a second direction perpendicular to the first direction, each of the elliptical columns (of 122) having a cross-section parallel to the rear surface of the die 102, and a long-axis of the cross-section forming an included angle of 0° to 90° with the first direction (Figures 24 and 26, pages 7-8, paragraphs [0078]-[0091]).
In regard to claim 5, Chen teaches two opposite first sides of the die 102 arranged along a first direction and two opposite second sides of the die 102 arranged along a second direction perpendicular to the first direction, a cross-section of each elliptical column (of 122) being parallel to the rear surface of the die 102 and having a long-axis, the long-axis of the cross-section of the elliptical column (of 122)  that is arranged by the first sides is parallel to the second direction, and the long-axis of the cross-section of the elliptical column (of 122) that is arranged by the second sides being parallel to the first direction (Figures 24 and 26, pages 7-8, paragraphs [0078]-[0091]).


Allowable Subject Matter
Claims 6-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to package structures:
Chen et al. (US 10,756,007 B2)		Marimuthu et al. (US 9,842,798 B2)
Shim et al. (US 10,049,964 B2).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
September 21, 2021